 Case 9:19-cv-81334-RLR Document 16 Entered on FLSD Docket 01/25/2021 Page 1 of 1


                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                CASE NO. 19-CV-81334-ROSENBERG

DANTE HALL,

       Petitioner,

v.

UNITED STATES OF AMERICA,

       Respondent.
                           _______         /

          ORDER ADOPTING MAGISTRATE’S REPORT AND RECOMMENDATION

       This matter is before the Court upon pro se Petitioner’s Motion to Vacate which was previously

referred to the Honorable Alicia M. Otazo-Reyes for a Report and Recommendation on any dispositive

matters. Judge Otazo-Reyes issued a Report and Recommendation recommending that the Motion be

denied. The Court has conducted a de novo review of Magistrate Judge Otazo-Reyes’ Report and

Recommendation and the record and is otherwise fully advised in the premises.

       Upon review, the Court finds Judge Otazo-Reyes’ recommendations to be well reasoned and

correct. The Court agrees with the analysis in Otazo-Reyes’ Report and Recommendation and concludes

that Petitioner’s Motion should be denied for the reasons set forth therein.

For the foregoing reasons, it is ORDERED AND ADJUDGED as follows:

           1. Magistrate Judge Otazo-Reyes’ Report and Recommendation is hereby ADOPTED and
              Petitioner’s Motion is DENIED;

           2. A certificate of appealability SHALL NOT ISSUE; and

           3. The Clerk of the Court is directed to CLOSE THIS CASE.

       DONE and ORDERED in Chambers, West Palm Beach, Florida, this 22nd day of January, 2021

                                                         _______________________________
                                                         ROBIN L. ROSENBERG
                                                         UNITED STATES DISTRICT JUDGE
